31 So. 3d 975 (2010)
Angela Rose SHEPPARD, Appellant,
v.
Michael Joseph JEDLICKA, Jr., Appellee.
No. 2D08-1912.
District Court of Appeal of Florida, Second District.
April 16, 2010.
Julian A. Hayes of Law Office of J.A. Hayes, P.A., Tampa, for Appellant.
David M. Caveda and Adam M. Bragg of Caveda Law Firm, P.A., Tampa, for Appellee.
ALTENBERND, Judge.
Angela Rose Sheppard appeals a final judgment awarding custody of her child to the father, Michael Joseph Jedlicka, Jr. We conclude that the trial court did not abuse its discretion in making this difficult custody decision.
The parties concede that the trial court erred in failing to resolve the issue of retroactive child support that is potentially owing to Ms. Sheppard. Likewise, the trial court failed to resolve the issues surrounding Ms. Sheppard's request for attorney's fees. On remand, the trial court shall resolve these remaining issues.
Affirmed in part, reversed in part, and remanded.
KELLY and KHOUZAM, JJ., Concur.